Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2016/0235282 and Okada 5,871,440.
For claim 1, Nakamura discloses an in-body image capturing device (capsule endoscope, fig 1, 9, 11, 13; abstract, [0023]) comprising an image capturing unit (image acquisition device 12) that includes a lens (L2; fig 2), and an illumination unit (13), the in-body image capturing device being capable of being introduced into a body, wherein 
the image capturing unit (12) and the illumination unit (18) are housed in a casing (16, 19, L1;) that includes a light-transmitting body (19, L1) and a light shielding body (16), 
the light-transmitting body and the light shielding body are integrally molded with each other (the casing is formed to fit with adjacent components including light transmitting and shielding bodies and therefore considered integral; fig 1.  Also, see 29. d.) to 29. h.) of the Final office action dated 7/21/2020 as the rebuttals are all pertinent to this same discussion), 
the light-transmitting body includes an illumination cover portion (19) that covers the illumination unit and a lens cover portion (L1) that covers the lens.
Nakamura does not disclose “the lens cover portion includes an abutting portion that abuts a side surface of the lens”.  Okada teaches a lens which overlaps an adjacent lens’ side surface (fig 33).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Okada into the invention of Nakamura in order to configure “the lens cover portion includes an abutting portion that abuts a side surface of the lens” because it provides a manner of axially aligning optical elements.  
the light shielding body includes a lens surrounding portion (16) that surrounds the lens, 
the lens surrounding portion includes a light shielding wall (16) that is positioned between the lens and the illumination unit (fig 1), and 
a portion of the light shielding wall extends, in a cross-sectional view, in a direction substantially parallel to an optical axis of the lens (fig 1 shows a portion of the light shielding wall extending left and right, i.e. the optical axis of the lens).
For claim 4, Nakamura discloses the in-body image capturing device according to Claim 1, wherein the casing includes a laminated portion in which a portion of the light-transmitting body (19, L1) and a portion of the light shielding body (the portion of lens holding frame surrounding element L1, positioned between element 19 and element L1) are laminated (the structures are considered laminated based on the following dictionary definition of laminate: “one made of layers fixed together to form a hard, flat, or flexible material”).
For claim 5, Nakamura discloses the in-body image capturing device according Claim 1, wherein the light-transmitting body includes a jutting portion that juts outward from a vicinity of an opening (the opening covered by element 10) of the casing (fig 1 shows the 
For claim 6, Nakamura discloses the in-body image capturing device according to claim 1, wherein a light irradiation direction of the illumination unit is angled in a direction that diverges from a direction of the optical axis of the lens (fig 1 shows the LED 18B directed radially and the optical axis of the imager directed axially, along the longitudinal axis, i.e. divergently).
For claim 8, Nakamura discloses the in-body image capturing device according to Claim 6, wherein in the casing, another illumination unit is housed in a position on an opposite side to the illumination unit with respect to the lens, and a light irradiation direction of the another illumination unit is angled in a direction that diverges from a direction to the optical axis of the lens (fig 1).
For claim 13, Nakamura discloses the in-body image capturing device according to Claim 1, further comprising: an upper cover (case 10; fig 1) that covers an opening of the casing, wherein the upper cover is in an elongated shape, and at least one of both end portions of the upper cover is formed as a grip portion (any portion of the case 10 is operable as a grip portion as it can be gripped by a user).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Okada as applied to claim 1 above, and further in view of Takasugi et al. 2017/0100086.
For claim 7, Nakamura does not explicitly disclose the in-body image capturing device according to Claim 1, wherein emboss processing is applied to an internal surface of the illumination cover portion.  Takasugi teaches emboss processing to shape capsule components.  Additionally, the capsule components of Nakamura must be formed and shaped through some known process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Okada as applied to claim 8 above, and further in view of Kubota et al. 2006/0170328.
For claim 9, Nakamura does not disclose the in-body image capturing device according to Claim 8, wherein the light irradiation direction of each of the illumination unit and the other illumination unit is inclined at 30 degrees to 70 degrees with respect to a lens optical axis.  Kubota teaches LEDs inclined at various degrees with respect to the observation axis (fig 13).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Kubota into the invention of Nakamura in order to configure wherein the light irradiation direction of each of the illumination unit and the other illumination unit is inclined at 30 degrees to 70 degrees with respect to a lens optical axis because it provides directed lighting which can improve imaging quality. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Okada as applied to claim 5 above, and further in view of Gilad 2007/0118012.
For claim 11, Nakamura discloses the in-body image capturing device according to Claim 5, further comprising: a light shielding upper cover (case 10; fig 1) that covers the opening of the casing.  Nakamura does not disclose the in-body image capturing device according to Claim 5, wherein the upper cover and the jutting portion are laser-welded together.  The components of Nakamura need some manner of attaching and joining components together.  Gilad teaches joining capsule components with various methods including laser welding [0082].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gilad into the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Okada as applied to claim 1 above, and further in view of Karasawa et al. 2010/0249502.
For claim 12, Nakamura discloses the in-body image capturing device according to Claim 1, further comprising: an upper cover (10) that covers an opening of the casing (the opening covered by element 10).  Nakamura does not disclose a cable that is electrically connected with the illumination unit and the image capturing unit and is drawn out to an outside from the upper cover.  Karasawa teaches powering capsule components via a wired connection (fig 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Karasawa into the invention of Nakamura in order to configure a cable that is electrically connected with the illumination unit and the image capturing unit and is drawn out to an outside from the upper cover because it provides continuous power that is not dependent on an internal battery that can die.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Okada as applied to claim 13 above, and further in view of Okada et al. 2005/0165272.
For claim 14 Nakamura does not disclose the in-body image capturing device according to Claim 13, wherein a groove is formed in at least one of an upper surface and a lower surface of the grip portion.  Okada (fig 36) teaches a grip with a groove (posterior grasping portion of the capsule, having an annular groove, where an upper surface and a lower surface can be any arcuate part of the circumferential surface of the grip) on a .
Claim 15 is/are rejected under 35 U.S.C. 103 as being obvious over Nakamura and Okada as applied to claim 1 above, and further in view of Urakawa et al. 2016/0263350.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
For claim 15, Nakamura does not disclose an in-body monitoring camera system comprising: the in-body image capturing device according to Claim 1; a support tube that has a connection portion with a tubular tool which is capable of being introduced into the body on one end side and has a joining portion to the in-body image capturing device on another end side; a cable that is connected with the in-body image capturing device and passes through the support tube; and a control system that is electrically connected with the cable.  Urakawa teaches (fig 3-4) a support tube (13) that has a connection portion (13b and the body of the tube 13) with a tubular tool (31) which is capable of being introduced into the body on one end side and has a joining portion (13a) to the in-body image capturing device on another end side; a cable (12) that is connected with the in-body image capturing device and passes through the support tube; and a control system (17) that is electrically connected with the cable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Urakawa into the invention of Nakamura in order to configure a support tube that has a connection portion with a tubular tool which is capable of being introduced into the body on one end side and has a joining portion to the in- body image capturing device on another .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795